Livingston, J.
I concur in the opinion just delivered, except so far as it relates to salvage.
The owner being on board, and the recapture effected with his concurrence arid at his request, should preclude all inquiry as to its legality, or. whether any benefit were con*179ierred on Randall by it. But it is supposed that the mas- , , . J , , . f; , » ter’s duty being to submit to be carried m, he was guilty or a tortious act in taking the vessel and cargo out of the hands of the captors. The case of Talbot £s? Seeman% in the supreme court of the United States, has been cited as in point against the present demand; but with me this decision is a strong and conclusive authority the other way. Though Hamburgh ánd 'France were at peace, and though the Amelia was recaptured without any request of its owners, captain Talbot was allowed salvage, because of the danger the neutral vessel run of an unjust condemnation. Will any one undertake to say that the Romp was in no danger, or have we already forgot the many violent condemnations of neutrals which took place in the British, as well as the French West-Indies, during the last war between England and France; the consequent high premiums for insurance of neutral property; the reiterated complaints of our merchants, and the remonstrances of our government. Were a belligerent in its conduct towards neutrals, always'to respect the law of nations, there would be no great danger from his being carried into port; but when their property is subject to confiscation on the most frivolous pretences, and while admiralty courts are governed by the most arbitrary instructions, or arrets of their sovereign it is a compliment which I am not willing under such circumstances to pay to any nation, to say that a liberation with costs and damages, would certainly have taken place on the same ground. Sir William Scott allows salvage on the recapture of neutral property from the French, and the asperity with which the learned judge remarks on the unjust decrees of the governing powers of France, and the rapacious conduct of its maritime tribunal's, might without any violent outrage on truth, have been applied to the vice-admiralties of his own country, and to some of -the orders under which he himself has sometimes been compelled to act. But it is enough for me, that Randall who was the best judge, thought there was danger. If the master of the Hamburgher had requested captain Talbot to retake him, I do not believe the supreme court *180would have heard an argument on the subject; nor were Randall’s fears imaginary, for we" afterwards find this very vessel again in the hands of the British, and himself complaining very bitterly in a letter to a friend, of the great delays and'the little prospect he had of being acquitted. “ At preu sent,” says he, “ I have no sanguine hopes of á decree in our 66 favour, notwithstanding a new judge is appointed; the for- ■“ mer, one sought every excuse for a condemnation, and ■“ was supposed to beunder the influence of the agent of the ■“ navy.” He concludes this letter with observing, that he thinks “ Peck entitled to his most generous consideration yet xve do not hesitate to say, as if xve xvere better acquainted with his concerns, that Peck has rendered ’him no service at all, but that he deserves to be punished as a xvrongdoer in rescuing a x7essel which, if the truth xvere known, ought perhaps never to have been taken out of its course. I must confess, I feel no inclination to discourage these enterprises on the part of our mariners, xvhich are generally considered as meritorious, and are often rexvarded by underxvriters. “ When the laxvless and irregular practices” of belligerents towards neutrals, xvhich Sir William Scott speaks of, shall cease, it xvill be time enough to deny salvage for the liberation of neutral property. Upon the whole I have no doubt, that whatever might have been the case, if the recapture had been made in Randall’s absence, we ought not noxv to permit him to say that he has not been benefited by it. It was enough he thought there was danger, and that the captain might have been injured by the attempt. The right to salvage became perfect in my opinion, on the safe arrival of the Romp at Anx-Cayes, though she was afterwards captured in attempting to go to another port.